UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* NeuLion, Inc. (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 64128J101 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.64128J101 1. Names of Reporting Persons Charles B. Wang 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 22,226,041 (1) 6. Shared Voting Power 0 7. Sole Dispositive Power 22,226,041 (1) 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 61,527,560 (2) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)T 11. Percent of Class Represented by Amount in Row (9) 48.5% 12. Type of Reporting Person (See Instructions) IN (1) Consists of (i) 2,226,041 common shares held directly, (ii) 10,000,000 common shares held of record by AvantaLion LLC and (iii)Series A Warrants and Series B Warrants to purchase up to an aggregate of 10,000,000 common shares, held of record by AvantaLion LLC.AvantaLion LLC is a Delaware limited liability company that is controlled by Mr. Wang. (2) Consists of (i) 2,226,041 common shares held directly, (ii) 10,000,000 common shares held of record by AvantaLion LLC, (iii)Series A Warrants and Series B Warrants to purchase up to an aggregate of 10,000,000 common shares, held of record by AvantaLion LLC, (iv) 39,160,894 common shares held of record by Mr.
